Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
Claims 24-42 are pending.  Claims 1-23 have been canceled.  No claims have been amended.  Claims 24-42 are under consideration. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeffkes et al. (US 2006/002965; cited in IDS) in view of Hoeffkes et al. (US 2006/0210499; hereafter Hoeffkes 2) and Aubrun-Sonneville (US 2007/0134481; cited in IDS). 
Hoeffkes et al. teach water-soluble film sachets comprising a powdered bleach product and a method of bleaching hair (e.g. abstract; paragraph 0012, 0022; Example 1) comprising:
(i) mixing a packaging article with an aqueous composition comprising hydrogen peroxide to form a mixture (e.g. paragraphs 0012, 0059; Example 1);
wherein the packaging article comprises polyvinyl alcohol and comprises an envelope defining at least one cavity (e.g. paragraphs 0005, 0017, 0031, 0043-0045),
and wherein the cavity comprises a substantially anhydrous composition (e.g. paragraph 0056; Example 1) comprising: 
at least one chemical oxidizing agent chosen from sodium persulfates, potassium persulfates, or ammonium persulfates (e.g. paragraph 0061; Example 1), wherein the total chemical oxidizing agent ranges from 40% to 70% by weight (e.g. paragraph 0062: Example 1), 
at least one alkaline agent chosen from alkali metal silicates, alkaline-earth metal silicates, alkali metal phosphates, and carbonates (e.g. paragraph 0063), wherein the total alkaline agent present ranges from 15 % to 25% by weight (e.g. paragraph 0064), 
at least one anionic surfactant (e.g. paragraphs 0078-0080), 
at least one liquid fatty substance (e.g. paragraph 0098, 0266), 
sodium stearate (e.g. paragraph 0080; Example 1), and 
at least one thickening polymer (e.g. paragraph 0090); 
(ii) applying the resulting composition to the keratin fibers (e.g. paragraph 0059; Example 1); 
(iii) leaving the resulting composition on the keratin fibers for a leave-on time and (iv) rinsing the keratin fibers (e.g. paragraph 0059).
Hoeffkes et al. do not teach that the packaging article comprises polyvinyl alcohol fibers, mixture has a pH ranging from 7 to 12, or that the mixture is left on the hair for 1 minute to 1 hour.  This is made up for by the teachings of Aubrun-Sonneville and Hoeffkes 2.
Aubrun-Sonneville teaches articles comprising at least two sheets that together define a cavity (i.e. envelope), wherein the sheets comprise fibers that are water-soluble at a temperature less than or equal to 30 °C, and the cavity comprises an anhydrous active composition within the article cavity (e.g. paragraphs 0013, 0022, 0050-0058, 0085-0091, 0102).  Aubrun-Sonneville teaches that the article may comprise polyvinyl alcohol fibers (e.g. paragraphs 0052, 0053, 0066; Claim 2). Aubrun-Sonneville teaches that the articles may be used for treating hair and may comprise actives useful for application to hair (e.g. paragraph 0029, 0045, and 0085). Aubrun-Sonneville teaches that the articles have the advantages of being simple to manufacture and can be used in a wide range of products which dissolve in ambient temperature water (e.g. 20-30 °C) (e.g. paragraphs 0005-0008, 0019, 0028, 0047).  
Hoeffkes 2 teaches bleaching agents for keratin-containing fibers, in particular, human hair, comprising (a) at least one peroxo compound and/or at least one alkalinizing agent chosen from ammonium, alkali metal and alkaline earth metal carbonates, hydrogencarbonates and carbamides (b) hydrogen peroxide, and (c) SiO2 compounds (e.g. abstract). Hoeffkes 2 teaches the agents are in a pH range of from 4.5 to 9.0 and have a particularly gentle effect on the keratin-containing fibers and the skin (e.g. abstract, paragraph 0014). Hoeffkes 2 teaches a method comprising applying the composition to hair for 15 minutes and then rinsed with water (e.g. Example 2). 
Regarding Claims 24, 27, 29, 33, 35, 37 and 39, it would have been obvious to one of ordinary skill in the art at the time of filing to selected the polyvinyl alcohol fibers of Aubrun-Sonneville for use in the articles of Hoeffkes et al. One of ordinary skill in the art would have predicted success as both Hoeffkes and Aubrun-Sonneville teach water-soluble articles for treatment of hair comprising polyvinyl alcohol materials, and one would have been motivated to obtain the advantages of being simple to manufacture which dissolve in ambient temperature water. In addition, it would have been obvious to one of ordinary skill in the art to have selected the pH and leave-on time of Hoeffkes 2 for use in the method of Hoeffkes et al. One of ordinary skill in the art would have predicted success as the compositions and methods of Hoeffkes et al. and Hoeffkes 2 are substantially similar, and one would have been motivated to select the pH and leave-on time of Hoeffkes 2 as they are taught to have a particularly gentle effect on the keratin-containing fibers and the skin. 
Regarding claims 25 and 40, Hoeffkes et al. is silent as to the pH of the composition comprising hydrogen peroxide, however as the final mixture overlaps with the claimed range, then the pH of the hydrogen peroxide solution would at least overlap with the claimed range of less than 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 26 and 41, Hoeffkes et al. teach the hydrogen peroxide is present in an amount of 6 wt%, which is within the claimed range of 2% to 12% by weight (e.g. Example 1). 
Regarding Claims 28 and 38, Hoeffkes et al. teach the at least one alkali agent is sodium silicate (e.g. Example 1).
Regarding Claims 30, 31 and 38, Hoeffkes et al. teach that the at least one surfactant is chosen from alkyl sulfates, including sodium lauryl ether sulfate (e.g. paragraph 0079; Example 1). 
Regarding Claims 32 and 38, Hoeffkes et al. teach the at least one liquid fatty substance may include fatty acid esters and mineral oil (e.g. paragraphs 0098, 0265 and 0266). 
Regarding Claims 34 and 38, Hoeffkes et al. teach the at least one thickening polymer may be gums, celluloses, cellulose derivatives, guar gums, and starch derivatives (e.g. paragraph 0090). 
Regarding Claims 36 and 42, Hoeffkes et al. are silent as to the weight ratio of the packaging article to the aqueous composition.  However, Hoeffkes et al. exemplify a sachet thickness of 20 microns for containing 25 g of bleaching powder.   It appears that the weight ratio would at least overlap with the claimed range of about 10/90 to about 50/50.  The US Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
Applicant argues, beginning on page 8, that there is no evidence that manufacturing the sachets of Hoeffkes using PVA fibers, rather than a PVA film, would have simplified the manufacturing of the sachets. 
This is not found persuasive. As described supra, it would have been obvious to one of ordinary skill in the art at the time of filing to selected the polyvinyl alcohol fibers of Aubrun-Sonneville for use in the articles of Hoeffkes et al. One of ordinary skill in the art would have predicted success as both Hoeffkes and Aubrun-Sonneville teach water-soluble articles for treatment of hair comprising polyvinyl alcohol materials, and one would have been motivated to obtain the advantages of being simple to manufacture which dissolve in ambient temperature water. Furthermore, the Examiner notes that obviousness requires a reasonable expectation of success and not absolute predictability.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Note MPEP 2143.02 II.  The above rejection provides a reasonable expectation that the combination of Aubrun-Sonneville and Hoeffkes would result in an improved packet.  
Applicant further argues, beginning on page 9 that the inclusion of PVA fibers in the packaging article results in unexpectedly better hair lightening. This is not found persuasive. Applicant has provided data for a single composition while the claims are still much broader, both in terms of ingredients and the amounts thereof.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  It is unclear if the lightening effect would be seen for all compositions within the scope of claim 1. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619